Name: 2010/89/: Commission Decision of 9 February 2010 on transitional measures concerning the application of certain structural requirements of Regulations (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council to certain establishments for meat, fishery products and egg products and cold stores in Romania (notified under document C(2010) 795) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  foodstuff;  health;  food technology;  European construction;  Europe;  miscellaneous industries;  fisheries
 Date Published: 2010-02-13

 13.2.2010 EN Official Journal of the European Union L 40/55 COMMISSION DECISION of 9 February 2010 on transitional measures concerning the application of certain structural requirements of Regulations (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council to certain establishments for meat, fishery products and egg products and cold stores in Romania (notified under document C(2010) 795) (Text with EEA relevance) (2010/89/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (1), and in particular the second paragraph of Article 12 thereof, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2), and in particular the second paragraph of Article 9 thereof, Whereas: (1) Regulation (EC) No 852/2004 lays down general rules for food business operators on the hygiene of foodstuffs, taking account, inter alia, of procedures based on the principles of hazard analysis and critical control points. (2) Regulation (EC) No 853/2004 lays down specific rules on the hygiene of food of animal origin for food business operators and supplements the rules laid down in Regulation (EC) No 852/2004. The rules laid in those Regulations include obligations on food business operators concerning structural requirements for establishments for meat, egg products and fishery products and cold stores. (3) Article 23 of the Act of Accession of Bulgaria and Romania and Annex VII thereto provide for certain transitional measures concerning Union veterinary legislation. Those measures provide that certain structural requirements laid down in Annex II to Regulation (EC) No 852/2004 and in Annex III to Regulation (EC) No 853/2004 are not to apply to the establishments in Romania listed in Appendix B to that Annex until 31 December 2009, subject to certain conditions. (4) Since the date of accession of Romania, the number of establishments for meat, fishery products and egg products and cold stores in compliance with the relevant structural requirements of Regulations (EC) No 852/2003 and (EC) No 853/2004 has increased to 80 % of the concerned establishments in that Member State. However, certain establishments are still undergoing the necessary structural improvements in order to comply with those requirements. Those establishments are spread across the whole territory of Romania. (5) In light of the ongoing structural improvements, it is necessary to provide for transitional measures derogating from the relevant structural requirements laid down in Regulations (EC) No 852/2004 and (EC) No 853/2004. (6) The lists of establishments that do not comply with those structural requirements are set out in Annex I to IV to this Decision. The lists include establishments for meat which are currently covered by Annex VII to the Act of Accession, as well as establishments for fishery products and egg products which are not covered by that Annex. (7) The marketing of products derived from those non-compliant establishments or stored in non-compliant cold stores should be restricted to Romania or used for further processing in establishments covered by the transitional measures provided for in this Decision to give the industry in Romania sufficient time to adapt to the relevant structural requirements. (8) The relevant transitional measures provided for in the Act of Accession expire on the 31 December 2009. In order to ensure the continuity of these transitional measures this Decision should enter into force as of 1 January 2010. The transitional period granted by this Decision should be limited to a period of one year from 1 January 2010 to 31 December 2010 by which date it is anticipated that the establishments concerned will be in full compliance with the relevant structural requirements. The situation in Romania should be reviewed before the end of that period. Therefore, Romania should submit a report to the Commission regarding progress in the upgrading of the concerned establishments and cold stores in that Member State. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 This Decision lays down transitional measures concerning the application of certain structural requirements laid down in Annex II to Regulation (EC) No 852/2004 and in Annex III to Regulation (EC) No 853/2004 to establishments for meat, egg products and fishery products and cold stores in Romania listed in Annexes I to IV to this Decision (the establishments). Article 2 The general requirements laid down in Chapters I and II of Annex II to Regulation (EC) No 852/2004 shall not apply to the establishments until 31 December 2010. Article 3 The following specific requirements laid down in Annex III to Regulation (EC) No 853/2004 shall not apply to the following establishments until 31 December 2010: (a) the requirements laid down in Chapters II and III of Section I, Chapters II and III of Section II and Chapter I of Section V of that Annex as regards the meat establishments listed in Annex I to this Decision; (b) the requirements laid down in Chapter III of Section VIII of that Annex as regards the fishery product establishments listed in Annex II to this Decision; (c) the requirements laid down in Chapter II of Section X of that Annex as regards the egg product establishments listed in Annex III to this Decision. Article 4 1. Products produced by the establishments listed in Annexes I, II or III or stored in the establishments listed in Annex IV shall only: (a) be placed on the domestic market in Romania; or (b) be used for further processing in the establishments. 2. The products referred to in paragraph 1 shall bear a health or identification mark which must be different from the health or identification mark provided for in Article 5 of Regulation (EC) No 853/2004. Article 5 1. Romania shall submit a report to the Commission on the progress made by the establishments in complying with the requirements referred to in Articles 2 and 3, including a timetable for their full compliance with those requirements. 2. The report shall be submitted to the Commission by 31 October 2010. The report shall be submitted in accordance with the model form set out in Annex V. Article 6 This Decision shall apply from 1 January 2010 to 31 December 2010. Article 7 This Decision is addressed to the Member States. Done at Brussels, 9 February 2010. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 1. (2) OJ L 139, 30.4.2004, p. 55. ANNEX I LIST OF MEAT ESTABLISHMENTS No Veterinary No Name of establishments Town/Street or Village/Region Activities SH CP PP MM/MP 1 AB 927 SC LIDER PROD CARN SRL Alba Iulia, jud. Alba, 510340 X 2 AB 2771 SC MONTANA POPA SRL Blaj, Str. Gh. BariÃ iu, jud. Alba, 515400 X X X X 3 AB 3263 SC TRANSEURO SRL Ighiu, Str. PrincipalÃ  nr. 205 A, jud. Alba, 517360 X X X X 4 AG 008 IC SC CARMEN SRL Bascov, jud. ArgeÃ, 117045 X X X X 5 AG 024 IC SC RADOR A&E SRL Bascov, Str. Serelor nr. 48, jud. Arges, 117045 X X X X 6 AR 4930 SC FILIP D IMPEX SRL Arad, Str. LÃ crimioarelor, nr. 4/A, jud. Arad, 310445 X X 7 AR 5806 SC COMB AGROIND CURTICI SRL Curtici, Str. RevoluÃ iei nr. 33, jud. Arad, 315200 X X X X 8 B 40632 SC MEDEUS & CO SRL BucureÃti, Str. Parcului nr. 20, sector 1, BucureÃti, 012329 X X 9 BC 4165 SC TIBERIAS SRL RÃ cÃ ciuni, jud. BacÃ u, 607480 X 10 BC 5196 SC MIRALEX SRL Loc. BacÃ u, Str. Bicaz, nr. 8, jud. BacÃ u, cod 600293 X 11 BH 223 SC FLORIAN IMPEX SRL Oradea, Str. Morii nr. 11/B, jud. Bihor, 410577 X 12 BH 3001 SC GLOBAL AGRO PRODEXIM SRL SÃ ¢rbi nr. 469, jud. Bihor, 417520 X X 13 BH 5185 SC CARMANGERIE TAVI BOGDAN SRL Localitatea Mihai Bravu nr. 169, jud. Bihor, 417237 X 14 BH 5341 SC ABATOR DARA SRL Tulca 668 A, jud. Bihor, 417600 X 15 BR 62 SC DORALIMENT SRL BrÃ ila, jud. BrÃ ila, 810650 X X X 16 BR 574 SC ELECTIV SRL Comuna Romanu, jud. BrÃ ila, 817115 X 17 BR 774 SC TAZZ TRADE SRL (SC ROFISH GROUP) BrÃ ila, Str. Faleza Portului, nr. 2, jud. BrÃ ila, 810529 X 18 BT 125 SC IMPEX DONA SRL BÃ isa, jud. BotoÃani, 717246 X 19 BT 138 SC SAGROD SRL Darabani, Str. Muncitorului, jud. BotoÃani, 715100 X X 20 BT 140 SC RAFFAELLO SRL TÃ ®ngeni, jud. BotoÃani, 717120 X 21 BT 144 SC AGROCARN COMPANY SRL BotoÃani, Str. Pod de PiatrÃ  nr. 89, jud. BotoÃani, 710350 X 22 BT 198 SC EMANUEL COM SRL RÃ chiÃ i, jud. BotoÃani, 717310 X X X 23 BZ 101 SC FRASINU SA BuzÃ u, Sos Sloboziei km 2, jud. BuzÃ u 120360 X 24 BZ 115 SC FERM COM PROD SRL CÃ ldÃ rÃ Ãti, jud. BuzÃ u, 125201 X 25 BZ 110 SC CARMOZIMBRUL SRL RÃ ¢mnicu SÃ rat, Str. Lt. Sava Rosescu nr. 140, jud. BuzÃ u, 125300 X 26 BZ 112 SC TRI PROD COM SRL Comuna Berca, Sat Valea Nucului, jud. BuzÃ u, 127048 X X X 27 CJ 108 SC TURISM VÃ LCELE SRL VÃ ¢lcele FN, jud. Cluj, 407274 X 28 CJ 122 SC RIANA SERV PRODCOM SRL Iclod FN, jud. Cluj, 407335 X X 29 CJ 5519 SC 2 T PROD SRL Cluj-Napoca, Str. Taberei nr. 3A, jud. Cluj, 400512 X X X 30 CL 1598 SC COMARO SRL OlteniÃ a, Str. Cuza VodÃ , nr. 131, jud. CÃ lÃ raÃi 915400 X X X 31 CS 40 SC PALALOGA CARNEPREP SRL BocÃa, Str. BiniÃului nr. 1, jud. CaraÃ 325300 X X 32 CS 47 SC GOSPODARUL SRL ReÃiÃ a, Str. Ã erovei, F.N., jud. CaraÃ 320044 X X X X 33 CT 19 SC CARNOB SRL Lumina, Str. Lebedelor nr. 1A, jud. ConstanÃ a, 907175 X 34 DB 3341 SC NIN BOG SRL ÃotÃ ¢nga, jud. DÃ ¢mboviÃ a, 137430 X X 35 DB 3457 SC NEVAL SRL PietroÃiÃ a, jud. DÃ ¢mboviÃ a, 137360 X 36 GJ 5 SC LEXI STAR SRL Sat Bucureasa, Comuna DÃ nesÃ i, jud. Gorj, 217200 X X X X 37 GJ 2234 SC ATOS GARANT SRL Sat UrecheÃti Comuna DrÃ guÃ eÃti, jud. Gorj, 217225 X 38 GL 0369 SC LIVADA SERBANEÃTI Comuna LieÃti, jud. GalaÃ i, 805235 X 39 GL 3330 SC KAROMTEC SRL Tecuci, Str. Mihail KogÃ lniceanu nr. 48 jud. GalaÃ i, 805300 X X 40 GL 4121 SC ROMNEF SRL Munteni, jud. GalaÃ i, 807200 X 41 HR 73 SC ELAN TRIDENT SRL Odorheiu Secuiesc, Str. RÃ ¡kÃ ³czi Ferenc nr. 90, jud. Harghita, 535600 X 42 HR 84 SC AMIRAL SRL Miercurea Ciuc, jud. Harghita, 530320 X 43 HR 153 SC ARTEIMPEX SRL Gheorgheni, Str. Kossuth Lajos nr. 211, jud. Harghita, 535500 X 44 HR 207 SC DECEAN SRL Miercurea Ciuc, jud. Harghita, 530320 X X X 45 HR 263 SC AVICOOPEX SRL Cristuru Secuiesc, Str. Orban Balays, jud. Harghita, 535400 X 46 MM 1609 SC LABORATOR CARMANGERIE SRL Baia Mare, Str. Gh. Ãincai nr. 14, jud. Maramures, 430311 X X X 47 MM 4406 SC CARMANGERIA DALIA SRL Baia Mare, jud. MaramureÃ, 430530 X X X X 48 MS 3585 SC CAZADELA SRL Reghin, Str. Oltului nr. 34, jud. MureÃ, 545300 X 49 NT 33 SC CORD COMPANY SRL Roman, Str. Bogdan DragoÃ nr. 111, jud. NeamÃ , 611160 X 50 NT 549 SC TCE 3 BRAZI SRL ZÃ neÃti, jud. NeamÃ , 617515 X X X X 51 OT 24 SC SPAR SRL Potcoava, Str. GÃ rii nr. 10, jud. Olt, 237355 X X X X 52 OT 2093 SC COMAGRIMEX SA Slatina, str. Grigore Alexandrescu, nr. 19, jud. Olt, 230049 X X X 53 OT 2094 SC MALITEXT SRL ScorniceÃti, Str. Tudor Vladimirescu, jud. Olt, 235600 X 54 PH 3618 SC BRUTUS IMPEX SRL ManeÃti, jud. Prahova, cod 107375 X 55 PH 4417 SC GOPA SRL PloieÃti, Str. Gheorghe Doja nr. 124, jud. Prahova, 100141 X X 56 PH 5644 SC MARAGET PROD SRL PloieÃti, Str. CorlÃ teÃti nr. 15, jud. Prahova, 100532 X 57 PH 5878 SC COMNILIS PROD SRL MÃ gureni, Str. FilipeÃtii de PÃ dure, tarla 24, jud. Prahova, 107350 X X 58 PH 6044 SC ALGRIM CENTER SRL BÃ rcÃ neÃti, jud. Prahova, 107055 X 59 PH 6190 SC BANIPOR SRL TÃ rg Vechi, jud. Prahova, 107590 X 60 SB 111 SC M&C IMPORT SRL EXPORT CopÃa MicÃ , Sat TÃ ®rnÃ vioara nr. 90, jud. Sibiu, 555400 X X X 61 SB 126 SC CAPA PROD SRL Sibiu, Calea TurniÃorului nr. 150, jud. Sibiu, 550048 X X X 62 SB 138 SC MUVI IMPEX SRL Sibiu, Str. Drumul Ocnei nr. 4, jud. Sibiu, 550092 X X X X 63 SV 039 SC TONIC DISTRIBUTION SRL BroÃteni, jud. Suceava, 727075 X X X 64 SV 139 SC APOLO SRL (SC ADRAS SRL) RÃ dÃ uÃ i, Str. Constanitn BrÃ ncoveanu, jud. Suceava, 725400 X X X 65 SV 217 SC ROGELYA SRL FÃ lticeni, Str. Ion CreangÃ  nr. 69, jud. Suceava, 725200 X X X 66 SV 5661 SC HARALD PROD SRL MÃ zÃ nÃ ieÃti, jud. Suceava, 727219 X X X X 67 SV 5819 SC MARA ALEX SRL BÃ deuÃ i, jud. Suceava, 727361 X 68 SV5943 SC SCUZA PROD ForÃ Ãti 96, jud. Suceava, 727235 X X X 69 SV 5963 SC DANILEVICI SRL Gura Humorului, Str. FundÃ tura Ghiocei nr. 2, jud. Suceava, 725300 X X X X 70 SV 6071 SC ANCAROL SRL Gura Humorului, Bd. Bucovina FN, jud. Suceava, 72530 X X X X 71 TL 019 SC TABCO CAMPOFRIO SA Tulcea, Str. Prislav nr. 177, jud. Tulcea, 820013 X X X X 72 TL 177 SC GAZDI PROD SRL Stejaru, jud. Tulcea, 827215 X X 73 TL 418 SC STOLI SRL Cerna, jud. Tulcea, 827045 X 74 TL 686 SC PIG COM SRL Satu Nou, jud. Tulcea, 827141 X 75 TL 782 SC PROD IMPORT CDC SRL FrecÃ Ã ei, jud. Tulcea, 827075 X X 76 TM 378 SC VEROMEN SRL TimiÃoara, jud. TimiÃ, 300970 X X X 77 TM 2725 SC RECOSEMTRACT SRL RecaÃ, Calea BazoÃului nr. 1, jud. TimiÃ, 307340 X X X 78 TM 4187 SC FEMADAR SRL Giroc, Str. Gloria nr. 4, jud. TimiÃ, 307220 X X X 79 TM 4297 SC KENDO SRL Victor Vlad Delamarina, jud. TimiÃ, 307460 X X X X 80 TM 7438 SC AMBAX SRL TimiÃoara, Calea BuziaÃului nr. 14, jud. TimiÃ, 300693 X X X 81 TR 10 SC ROMCIP SA Salcia, jud. Teleorman, 147300 X X X X 82 TR 26 SC COM GIORGI IMPEX SRL Alexandria, jud. Teleorman, 140150 X X 83 TR 36 SC AVICOLA COSTESTI SRL RoÃiori de Vede, Str. Vadu Vezii nr. 1, jud. Teleorman, 145100 X 84 TR 93 SC MARA PROD COM SRL Alexandria, Str. Abatorului nr. 1 bis, jud. Teleorman, 140106 X X X 85 VN 42 SC STEMARADI SRL TÃ tÃ ranu, jud. Vrancea, 627350 X 86 VN 2694 SC COMIND THOMAS SRL FocÃani, Str. Sihleanu nr. 5, jud. Vrancea, 620165 X X 87 VN 3045 SC VANICAD SRL Milcov, jud. Vrancea, 627205 X 88 VN 2954/116 SC AURORA COM SRL OdobeÃti, Str. LibertÃ Ã ii nr. 38, jud. Vrancea, 625300 X X X X 89 VS 2243 SC CIB SA BÃ ¢rlad, FundÃ tura Elena Doamna nr. 2, jud. Vaslui, 731018 X X X X 90 VS 2268 SC VIOROM P  IMPEX SRL Comuna Oltenesti, Localitatea TÃ rzii, jud. Vaslui, 737380 X X 91 VS 2300 SC CARACUL SRL Vaslui, jud. Vaslui, 730233 X X 92 AR 92 SC AGRIPROD SRL NÃ dlac, Str. Calea Aradului nr. 1, jud. Arad, 315500 X X 93 AR 294 SC PRODAGRO CETATE SRL Ãiria, Complex zootehnic, jud. Arad X X 94 B 120 SC ROM-SELECT 2000 SRL BucureÃti, B-dul Iuliu Maniu nr. 220, sector 6 X 95 B 269 SC FOODICOM SRL BucureÃti, Str. CÃ tinei nr. 25, sector 6 X 96 B 921 SC ROMALIM INTERNATIONAL SRL BucureÃti, B-dul TimiÃoara 104 B, sector 6 X 97 BH 103 SC AVICOLA SALONTA SA (SC FLAVOIA SRL) (1) Salonta, Str. Ghestului nr. 7, jud. Bihor, 415500 X X 98 BV 12 SC DRAKOM SILVA SRL Codlea extravilan, Ãoseaua Codlea DumbrÃ viÃ a, jud. BraÃov X X 99 CJ 109 SC ONCOS IMPEX SRL FloreÃti, Str. Abatorului nr. 2, jud. Cluj, 407280 X X 100 CV 210 SC ABO-FARM SA (SC NUTRICOD SA) (2) Sf. Gheorghe, Str. PÃ ¢rÃ ¢ului nr. 6, jud. Covasna, 520033 X X 101 DJ 34 SC FELVIO SRL BucovÃ Ã , Platforma BucovÃ Ã , jud. Dolj X X 102 IS 1376 SC AVÃ COLA SA IASI TÃ ¢rgu Frumos, Str. Ãtefan cel Mare Ãi SfÃ ¢nt nr. 44, jud. Iasi, 705300 X X 103 TM 2739 SC AVIBLAN SRL Jebel, jud. TimiÃ, 307235 X X Legend: SH = Slaughter houses CP = Cutting plants PP = Processing plants MM/MP = Minced meat/Meat preparations (1) SC AVICOLA SALONTA SA has changed its name to SC FLAVOIA SRL. (2) SC NUTRICOD SA has changed its name to SC ABO- FARM SA. ANNEX II LIST OF MEAT ESTABLISHMENTS No Veterinary No Name of establishments Town/Street or village/Region Activities PP FFPP 1 BR 184 SC TAZZ TRADE SRL (SC ROFISH GROUP SRL) (1) BrÃ ila, str. Fata Portului nr. 2, judeÃ ul BrÃ ila, 810529 X 2 BR 185 SC TAZZ TRADE SRL (SC ROFISH GROUP SRL) (1) BrÃ ila, str. Fata Portului nr. 2, judeÃ ul BrÃ ila, 810529 X 3 B 453 SC COSTIANA SRL BucureÃti, str. Andronache nr. 11-19, 022527 X 4 PH 1817 SC DIVERTAS SRL Comuna FÃ ¢ntÃ ¢nele nr. 578, judeÃ ul Prahova, 107240 X X Legend: PP = Processing plant FFPP = Fresh fish processing plant (1) SC TAZZ TRADE SRL has changed its name to SC ROFISH GROUP SRL. ANNEX III LIST OF EGG PRODUCT ESTABLISHMENTS No Veterinary No Name of establishments Town/Street or village/Region Activities EEP EPC LEP 1 B 39833 SC COMPRODCOOP SA BUCURESTI (EPP) BucureÃti, bd. TimiÃoara nr. 52, sector 6, 061333 X 2 CV 471 SC ABO-FARM SA (EPC) (SC NUTRICOD SA) (1) Sf. Gheorghe, str. Jokai Mor f.n., judeÃ ul Covasna, 520033 X X 3 DB 133 SC AVICOLA GAESTI SA (EPC) GÃ eÃti, judeÃ ul DÃ ¢mboviÃ a, 135200 X 4 GR 3028 AVICOLA BUCURESTI SA CSHD MIHAILEÃTI (EPC) MihÃ ileÃti, judeÃ ul Giurgiu, 085200 X X 5 VN 16 SC AVIPUTNA SA GOLESTI (EPC) Comuna GoleÃti, Str. Victoriei nr. 22, judeÃ ul Vrancea, 627150 X Legend: EEP = Egg processing plant EPC = Egg packing centre LEP = Liquid egg product (1) SC NUTRICOD SA has changed its name to SC ABO-FARM SA. ANNEX IV LIST OF COLD STORES No Veterinary No Name of establishments Town/Street or village/Region Activities CS 1 AR 514 SC AGRIROM SRL Vladimirescu, str. Archim f.n., judeÃ ul Arad, 310010 X 2 BC 1034 SC AGRICOLA INT. SRL BacÃ u, Calea Moldovei nr. 16, judeÃ ul BacÃ u, 600352 X 3 CT 8070 SC MIRICOS SRL ConstanÃ a, Ãoseaua InterioarÃ  nr. 1, judeÃ ul ConstanÃ a, 900229 X 4 CT 146 SC FRIAL SA ConstanÃ a, Port ConstanÃ a, dana 53, judeÃ ul ConstanÃ a, 900900 X 5 DJ 59 SC FRIGORIFER SA Craiova, Str. CÃ ¢mpului nr. 2, Craiova, judeÃ ul Dolj, 200011 X Legend: CS = Cold stores ANNEX V REPORT FORM AS REFERRED TO IN ARTICLE 5 Establishment number Name Address Region Progress made (short description) Estimated level of compliance (in %) Planned date for full compliance Region Total number of establishments (divided by category) Number of non-compliant establishments (divided by category) % of non-compliant establishments out of the total (divided by category) Total number of establishments (divided by category) Number of non-compliant establishments (divided by category) % of non-compliant establishments out of the total (divided by category) Total number of establishments (divided by category) Number of non-compliant establishments (divided by category) % of non-compliant establishments out of the total (divided by category) Summary RO